Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 1 of 43 PageID #: 468

                                                                                   1


      1                  IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
      2                            SHERMAN DIVISION

      3
           MICHAEL MOATES                    )
      4                                          DOCKET NO. 4:20cv896
                 -vs-                        )
      5                                          Plano, Texas
                                             )   2:03 p.m. - 3:03 p.m.
      6    FACEBOOK INC., ET AL                  January 13, 2021

      7

      8                TRANSCRIPT HEARING ON EMERGENCY MOTION FOR
                              TEMPORARY RESTRAINING ORDER
      9                            BY VIDEO RECORDING
                  BEFORE THE HONORABLE KIMBERLY C. PRIEST JOHNSON,
     10                     UNITED STATES MAGISTRATE JUDGE

     11

     12                            APPEARANCES BY VIDEO

     13

     14    FOR THE PLAINTIFF:

     15
           MR. MICHAEL MOATES
     16    PRO SE
           2700 Colorado Blvd. No. 1526
     17    Denton, TX 76201

     18
           FOR THE DEFENDANTS:
     19

     20    MR. E. GLENN THAMES, JR.
           POTTER MINTON
     21    110 North College, Ste. 500
           Tyler, Texas 75702
     22

     23    MR. W. HAMILTON JORDAN
           MR. CHRISTOPHER C. KEARNEY
     24    KEKER & VAN NEST LLP
           633 Battery St.
     25    San Francisco, CA 94111
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 2 of 43 PageID #: 469

                                                                                   2


      1    VIDEO RECORDER
           OPERATOR:      MS. JANE W. AMERSON
      2                   COURTROOM DEPUTY
                          7940 Preston Rd., Ste. 110
      3                   Plano, Texas 75024

      4

      5

      6    TRANSCRIBER:     MS. SHEA SLOAN
                            FEDERAL OFFICIAL COURT REPORTER
      7                     211 W. Ferguson
                            Tyler, Texas 75702
      8                     shea_sloan@txed.uscourts.gov

      9

     10

     11    Proceedings taken by Video Recording; transcript was produced
           by a Transcriber.
     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 3 of 43 PageID #: 470

                                                                                   3


      1                            P R O C E E D I N G S

      2               THE COURT:     State your appearances for the record,

      3    please.

      4               MR. THAMES:     Your Honor, Glenn Thames for Facebook,

      5    and I am joined by Chris Kearney, and Hamilton Jordan, who I

      6    should let introduce themselves so you can tell which one is

      7    which, I suppose.

      8               MR. JORDAN:     Good afternoon, Your Honor.       My name

      9    is Hamilton Jordan, and I am here for Facebook on behalf of

     10    the firm Keker, Van Ness & Peters.

     11               MR. KEARNEY:     Good afternoon, Your Honor.       I'm

     12    Christopher Kearney also with Keker, Van Ness & Peters on

     13    behalf of Facebook.

     14               THE COURT:     Good afternoon to you all.

     15               MR. MOATES:     And this is Michael Moates.       I'm here

     16    appearing pro se for myself.

     17               THE COURT:     All right.    Good afternoon to you.

     18               MR. MOATES:     How are you?

     19               THE COURT:     Good.   Thank you.

     20               All right.     We are proceeding by video conference

     21    here today.    Sometimes there is a little bit of a delay

     22    between my asking questions and you talking.          So I will try

     23    not to talk on you -- over you.        It is a little bit difficult

     24    with the lag time by video.

     25               We are here today to hear argument on Mr. Moates's
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 4 of 43 PageID #: 471

                                                                                   4


      1    emergency motion for a temporary restraining order.

      2               Before we begin with argument, Mr. Moates, I want

      3    to address a couple of things with you.         I know you initially

      4    filed this lawsuit proceeding pro se on behalf of yourself,

      5    as well as DC Chronicle as a nonprofit charity organization.

      6               When the Court notified you in an order that if you

      7    wanted to proceed with this lawsuit on behalf of DC

      8    Chronicle, that that entity needed to be represented by

      9    counsel, you filed a second amended complaint that only notes

     10    yourself as a Plaintiff.      So I am assuming, but can you

     11    confirm, that the requested TRO applies only to yourself?

     12               MR. MOATES:     Yes, ma'am.    The circumstances are a

     13    little bit different on some of the things that were in the

     14    initial TRO.    But, yes, there are some parts of that that are

     15    no longer applicable.

     16               THE COURT:     Okay.   Well, that will be something

     17    that you can note for me in your oral argument.

     18               The other question that I have for you is whether

     19    this hearing today is for purposes of the requested temporary

     20    restraining order only or also for the preliminary

     21    injunction.

     22               MR. MOATES:     So, for both.

     23               THE COURT:     Okay.   So you intend to present all of

     24    your evidence here today, which means it would be appropriate

     25    for the Court to go ahead and consider the issue of the
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 5 of 43 PageID #: 472

                                                                                   5


      1    preliminary injunction, correct?

      2                MR. MOATES:    Yes, ma'am -- yes, Judge.

      3                THE COURT:    All right.    I am assuming, Mr. Moates,

      4    that you are familiar with, as they were set forth in the

      5    Defendants' response, the four elements required for you to

      6    prove -- it is your burden to prove the four elements in

      7    order to be entitled to a preliminary injunction, which means

      8    action that the Court would take prior to the normal course

      9    of action in this lawsuit.

     10                I think from reading the briefing in this case it

     11    appears to me that you are seeking the TRO and preliminary

     12    injunction as a result of one claim, although you allege more

     13    than this one particular claim in your second amended

     14    complaint, and that is violations of the Sherman Act.           Is

     15    that correct?

     16                MR. MOTES:    Yes.    I -- I plan to -- and I notified

     17    the Court yesterday and then also the counselors for the

     18    Defendants, that I also intend to introduce additional

     19    evidence.

     20                Those, like I said a minute ago, those

     21    circumstances a little bit changed whenever DC Chronicle was

     22    dropped from the lawsuit.        And I notified your clerk and the

     23    counsel that it was my intention to introduce anything that

     24    was in the second amended complaint, the evidence, and

     25    potentially claims that are in those as well.
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 6 of 43 PageID #: 473

                                                                                   6


      1                THE COURT:    Okay.    I am going to ask you two more

      2    specific questions, and then I will allow you to go forward

      3    and address the Court as you wish --

      4                MR. MOATES:    Okay.

      5                THE COURT:    -- particularly addressing the four

      6    elements for an injunction.

      7                My first question is, what exactly -- what type of

      8    injunctive relief -- what is the injunctive relief that you

      9    are seeking?

     10                MR. MOATES:    So the primary request would be --

     11    and, again, this kind of goes back to their response to me --

     12    was to have an order requiring them to reactivate those

     13    accounts.

     14                Now, on the face of it, the -- absent that,

     15    providing me the data and then another injunction -- or, I'm

     16    sorry, another order basically pointing that due to the fact

     17    that I am a shareholder, information needs to be provided to

     18    me that would not otherwise be available to me.

     19                THE COURT:    And what is the basis for emergency

     20    action on those two requests?

     21                MR. MOATES:    So the irreparable harm piece of

     22    that is -- so in their response they stated that their

     23    concern was that it was just a monetary value.          And that is

     24    not the case here.     As a shareholder, I have information that

     25    needs to be made available to me that I cannot access at this
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 7 of 43 PageID #: 474

                                                                                   7


      1    point.   And it directly affects the day-to-day operation of

      2    those shares and trading.

      3               For example, when I say that, what I am talking

      4    about is the information that they release as part of

      5    regulation FD, and fair disclosure is done on an internal

      6    system inside of Facebook that if you do not have access to

      7    it, you cannot see that information.        Without that

      8    information, there is irreparable harm.         There is no way for

      9    me to access that information.

     10               THE COURT:     But what is the irreparable harm?

     11               MR. MOATES:     The damages to the shareholding.        I

     12    mean, I can give you an example.        This last week Facebook

     13    banned President Donald Trump from the platform.          It was

     14    announced on Mr. Zuckerberg's Facebook profile.          And that was

     15    a $38 million loss for Facebook shareholders.

     16               That information was made available on his page,

     17    which you cannot access unless you have access to Facebook.

     18    So, absent the access to his -- to being able to get onto

     19    Facebook, you don't have those disclosures that are required

     20    by the law.

     21               THE COURT:     But isn't that a monetary loss?

     22               MR. MOATES:     Not necessarily, because between the

     23    day-to-day operations, it not only affects the monetary loss,

     24    you are talking about -- what is the word I am looking for?

     25    It is not just about value.       It is about having the
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 8 of 43 PageID #: 475

                                                                                   8


      1    information, being able to decide not only if you want to

      2    keep those shares, but also, you know, when you are talking

      3    about things like potentially being able to vote, being able

      4    to share information with other individuals, it is not -- I

      5    don't think that it is just a monetary issue.

      6                Those shares -- even if they paid the difference

      7    down the road, those shares would still have a different

      8    value regardless of the money that was paid to make up for

      9    the loss.

     10                THE COURT:    But isn't it true -- because right now

     11    the only thing the Court's focused is on -- it is not the

     12    merits of your claims, it's whether you are entitled to

     13    emergency action, rather than action that you may be entitled

     14    to at the end of this lawsuit --

     15                MR. MOATES:    Right.   Right.

     16                THE COURT:    -- so it is the only issue before the

     17    Court right now.     So that is why I keep coming back to it is

     18    your burden to articulate any damages that are irreparable,

     19    and I will just say, in different terms that are not monetary

     20    and that you do allege as irreparable harm if the injunction

     21    is not granted.     And that is -- I don't see that in the

     22    motion that you have filed.

     23                MR. MOATES:    So outside of -- if we step a little

     24    bit outside of what I am talking about with the regulation

     25    FD, there are a couple of other pieces that I can share with
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 9 of 43 PageID #: 476

                                                                                   9


      1    you that are -- I would argue are irreparable.

      2               First of all -- and I did send counselors this

      3    information asking for assistance with this -- in their

      4    response to me, they said they would preserve the data for

      5    Facebook and Instagram.      But they failed to say they would

      6    preserve the WhatsApp data, the CrowdTangle, Messenger data,

      7    and Oculus data.     All of that data is part of this case.

      8               And so in that attestation they didn't say they

      9    were going to preserve those.       I did reach out to counselors

     10    and ask if we could amend that and if they would be willing

     11    to put that in writing, and I did not hear back.

     12               THE COURT:     Okay.    Let me stop you right there.

     13               MR. MOATES:     Okay.

     14               THE COURT:     The lawyers have a duty to preserve

     15    information related to a lawsuit upon notice or even in

     16    anticipation of a lawsuit.

     17               So I am going to assume that the Defense Lawyers

     18    that are present today have preserved all of that

     19    information.

     20               And does someone want to the confirm that now?

     21               MR. JORDAN:     Your Honor, Hamilton Jordan on behalf

     22    of Facebook.    Yes, I can confirm that Facebook has undertaken

     23    and is continuing to undertake reasonable efforts as required

     24    under its duties as a civil litigant -- as any civil litigant

     25    would before this Court to identify and preserve relevant
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 10 of 43 PageID #: 477

                                                                                10


       1   information, including information -- including all of the

       2   relevant information bearing on the known accounts of

       3   Mr. Moates.

       4               THE COURT:    All right.    Thank you.

       5               Mr. Moates --

       6               MR. MOATES:    Your Honor, I have concerns about that

       7   statement because I was emailing with Mr. Jordan last week,

       8   and he was asking for information regarding a WhatsApp

       9   account that I do not have access to.         And they have said

     10    that they are not sure they can investigate and preserve the

     11    data of the account absent the information.

     12                So I am a little bit concerned by that statement

     13    because it seems as though they don't know all of the

     14    accounts, and that's part of the problem here.

     15                THE COURT:    Well, why don't we do this, because it

     16    is one of the things that I was going to ask you anyways

     17    because you generally reference your accounts.           I know

     18    initially there were some accounts that were related to DC

     19    Chronicle, and so I was going to ask you anyway, so I will

     20    ask you now, what are the accounts that are at issue,

     21    particularly in your request for injunctive relief?

     22                MR. MOATES:     So there is the Facebook account in my

     23    name.    It is Michael Moates.     And that includes all of the

     24    pages, profiles, and groups -- I'm sorry, profile and groups

     25    attached to it.
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 11 of 43 PageID #: 478

                                                                                 11


       1                There is the Messenger account, the Facebook

       2   Messenger account, which is integrated with Facebook but also

       3   operates as a separate website, and --

       4                THE COURT:    And that is under your name as well?

       5                MR. MOATES:    Do what now?

       6                THE COURT:    And that is under your name as well?

       7                MR. MOATES:    Yes, ma'am.

       8                THE COURT:    Okay.

       9                MR. MOATES:   There is a CrowdTangle account which

     10    is connected to my Facebook account.         But it is a third-party

     11    website.    I it under my name as well.

     12                 THE COURT:    Okay.

     13                 MR. MOATES:   There is the Oculus account, which is

     14    separate, completely separate from Facebook.          And it is also

     15    under my name.

     16                 And then, finally, the WhatsApp account, which is

     17    under a phone number that I do not have access to.           And it

     18    was stored in my Facebook account.         In order to get that

     19    phone number for the counsels, I would need access to that

     20    data, which I don't have.       And I notified Mr. Jordan of that

     21    last week.

     22                 THE COURT:    Okay.   All right.   I am not going to

     23    interrupt you.     I am going to let you talk to me for a little

     24    bit, Mr. Moates, specifically regarding the first two

     25    elements is what I am really focused on, the likelihood of
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 12 of 43 PageID #: 479

                                                                                12


       1   success on the merits with regard to your Sherman Act claim,

       2   as well as specifically what the substantial threat of

       3   irreparable harm would be if the injunction is not granted.

       4               MR. MOATES:    Yes, ma'am.

       5               So with regards to the first element of success on

       6   the merits, I think that the case is pretty -- pretty strong

       7   in the sense that when you talk about -- there are certain

       8   aspects of it that I think that are going to be open to

       9   interpretation.     For example, the challenge of the

     10    Communications Decency Act, I expect that, you know, to be

     11    fought and argued, whatever.

     12                But what I don't expect is -- or it very well may

     13    be challenged, and my understanding is they are going to

     14    request a transfer of the Court to the Northern District of

     15    California.     What I don't expect to be an issue is the things

     16    that are specifically in the contract, for example, your page

     17    your profile, those aspects of the -- you know, the

     18    statements being made that are definitives.

     19                For example, Facebook committing to provide me the

     20    data, which is in writing.       It is in the evidence submitted

     21    in the second amended complaint where they said, here is how

     22    you get your data, here is how you do X, Y, Z.           In their

     23    terms of service where it says, we will provide you with your

     24    data upon request.

     25                These aspects are part of a very specific argument
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 13 of 43 PageID #: 480

                                                                                13


       1   that they have committed to do.

       2               Now, with regards to the second piece of that, the

       3   irreparable harm, there --

       4               THE COURT:    Wait --

       5               MR. MOATES:    -- there are a lot of different --

       6               THE COURT:    -- before you move on.      There are three

       7   elements to your specific claim, that Defendants engaged in a

       8   conspiracy that produced some anticompetitive effect in the

       9   relevant market.     So that is what I need -- that's what you

     10    have got to show that you have -- that you are substantially

     11    likely to win on that claim as to those three elements.

     12                MR. MOATES:    Yes, ma'am.

     13                THE COURT:    And in what you just told me, I didn't

     14    hear anything addressed with regards to any of those three

     15    elements.

     16                MR. MOATES:    Yes, ma'am.    So -- I'm sorry -- I had

     17    a moment.    So to answer your -- or to respond to what you

     18    just said, as far as the market goes, so the case here -- and

     19    I submitted multiple complaints as a part of the evidence

     20    from the government, but the issue at hand here with regards

     21    to the Sherman Act is how there is a conspiracy, like you

     22    stated.

     23                And what that is, is they are grouping together

     24    these different companies, which -- in an illegal way where

     25    WhatsApp, Instagram, CrowdTangle, Messenger, all these
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 14 of 43 PageID #: 481

                                                                                14


       1   companies that were bought or -- you know, by Facebook.

       2               For example, when Instagram was acquired, they said

       3   they needed to buy -- or Mark Zuckerberg -- and I put this in

       4   my -- I believe it was the brief -- that they needed to buy

       5   it because it was the competition, and they were concerned by

       6   that.

       7               Now, with that as -- and piece of it then there is

       8   the action that they use that that -- those acquisitions to

       9   basically target people.

     10                I mean, for example, for me, for example, they

     11    didn't just claim that I violated one rule on one platform.

     12    They then turned around and used that power they grabbed, to

     13    ban me across all platforms.       Then they targeted the

     14    competition -- and like, for example, like I said, this last

     15    week where they attempted to get other platforms -- I would

     16    need to look -- I'm sorry.

     17                Basically, they had -- there's an issue of other

     18    platforms being able to successfully run.          And as a part of

     19    that, for me, you know, there is the concern that I -- I am

     20    concerned that that information with regards to the different

     21    pieces or aspects is something that will not allow, I guess

     22    for competition is -- for lack of a better word.

     23                I think that when you try to acquire businesses so

     24    that you don't have competition, that is taking away from the

     25    competition, which is exactly why the Sherman Act was
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 15 of 43 PageID #: 482

                                                                                15


       1   enacted.

       2               THE COURT:    Uh-huh.    So what I hear you say is a

       3   lot of "I thinks" and "I feel."        And so I think I understand

       4   generally your theory, but what evidence do you have to

       5   support those statements?

       6               MR. MOATES:    So I submitted the government's

       7   complaints, and then also I sent -- I'm sorry, I'm pulling

       8   this -- I planned to use the government's complaints and the

       9   facts from the government to defend against the Sherman Act

     10    and the Clayton Act claims, which are in the evidence in my

     11    second amended complaint.

     12                THE COURT:    Okay.   So --

     13                MR. MOATES:    And there was evidence attached to

     14    those as well.

     15                THE COURT:    All right.    So this is your chance to

     16    do that here today, not necessarily for your entire lawsuit,

     17    but to support your request for injunctive relief.

     18                So is there any specific evidence that you would

     19    like to point the Court to, or do you just want to generally

     20    reference that attached to your second amended complaint?

     21                MR. MOATES:    I would like to, Judge, generally

     22    reference that.     The biggest piece of information that I

     23    would like to point out is the statement that is in the

     24    complaint by the FTC, that Mark Zuckerberg had stated that

     25    they needed to get -- they needed to end the competition.
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 16 of 43 PageID #: 483

                                                                                    16


       1   And that is in the -- I'm sorry.        Just one second.     I am

       2   looking.    It is in Exhibit S, FTC v. Facebook.

       3               THE COURT:    Okay.   All right.    Now, as to

       4   irreparable injury, as to that particular claim, what's the

       5   irreparable injury?

       6               MR. MOATES:    So a couple of important aspects.             So,

       7   as I stated, based on the acquisition of these companies, all

       8   of them collectively, when they banned me across them after

       9   those -- you know, like they did those acquisitions and they

     10    banned people across them, for me it is there is multiple

     11    issues here.

     12                It is business data that I can no longer access

     13    that is extremely important and relevant, for example,

     14    analytical data that is on those pages that plays into the

     15    day-to-day self -- my own self-interests and business

     16    operations as a sole proprietor --

     17                THE COURT:    Okay.   Wait.   Don't move on yet.        So

     18    what business data specifically is on the accounts that you

     19    referenced earlier that you don't otherwise have access to?

     20                MR. MOATES:    So there is the analytical data on

     21    those pages and groups, which includes numbers of active

     22    users of engagements.      There are names, addresses, and phone

     23    numbers.    There are private messages between me and other

     24    businesses and contractors and associates.

     25                THE COURT:    And do you conduct a particular
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 17 of 43 PageID #: 484

                                                                                17


       1   business using these accounts?

       2               MR. MOATES:    I conduct multiple businesses using

       3   these accounts, Judge.      I -- separate from that of DC

       4   Chronicle, I do independently -- I do as an independent

       5   contractor, I do different things for different

       6   organizations.

       7               For example, I was a writer for the Washington

       8   Examiner.    I conduct my own private Facebook page, which I

       9   use for my own personal business.

     10                THE COURT:    And what is your personal business?

     11                MR. MOATES:    I do side journalism outside of

     12    DC Chronicle, and I also do a nonprofit charity foundation.

     13    I do -- I do donations and stuff of that nature to other

     14    organizations, not myself.       I am not running an organization.

     15    I am saying I use it for that purpose to -- I have done

     16    fundraising.     I have done donations and stuff like that, as

     17    well.

     18                Also, talk about, you know, outside business as

     19    well, school.     I use it for school.      I have information that

     20    is relevant to my doctoral course work.         I'm a doctor of

     21    education student.      All of that information that is stored in

     22    those messages is extremely relevant and important to me on

     23    being successful and passing my classes because I can't

     24    access that information at this moment.

     25                THE COURT:    And you are talking about the
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 18 of 43 PageID #: 485

                                                                                18


       1   analytical data that you are using for, I guess a thesis

       2   statement or something like that?

       3               MR. MOATES:    For -- yes, for multiple papers and

       4   for course work.     So there is the analytical data.        There is

       5   the -- and it is not just the analytical data.           There is the

       6   messages just between other individuals, people like I have

       7   worked with that I need access to; you know, things of those

       8   natures.

       9               To be completely blunt, when the counselors

     10    introduced in their response to me that, you know, we needed

     11    to preserve the status quo, my argument to that was -- is

     12    they didn't disable all of my accounts.

     13                So with those accounts still being active, I am

     14    responsible for things that I cannot control.          And what I

     15    mean by that, for example, is Facebook has left those groups

     16    that I moderate and I admin. as being active even though my

     17    account is disabled.

     18                So those -- so people that are posting into those

     19    groups can post things, and Facebook can turn around and

     20    say -- if they don't like it, they will say they will take

     21    this group down because of the content that is in this group,

     22    or we are going to limit the access because we don't like the

     23    content in this group.      And I am the sole person responsible

     24    for those groups, but I don't have access to them.           So,

     25    basically, I can be punished for something that I don't have
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 19 of 43 PageID #: 486

                                                                                19


       1   control over, if that makes sense.

       2               THE COURT:    Well, you are not necessarily being

       3   punished, but you are arguing I think that other people are

       4   being punished by visiting a website that -- or an account

       5   that still shows as active but that you no longer can

       6   access.

       7               MR. MOATES:    Well, what I am saying is that at the

       8   end of this case if you -- if I was to get access back to my

       9   Facebook account, those groups could be in jeopardy when they

     10    are not at this moment.       Those groups right now are in good

     11    standing.

     12                But let's say, for example, if someone posts in

     13    those groups something that they shouldn't, you know,

     14    something -- I can't even think.        Let's say it goes against

     15    their fake news policy or it goes against one of their

     16    violence policies, I am not there to police that to remove

     17    it.   But Facebook penalizes the group itself.         So my group,

     18    in theory, could be penalized for not being moderated even

     19    though I don't have the access to moderate it.           Does that

     20    make sense?

     21                THE COURT:    Yes.

     22                MR. MOATES:    Okay.

     23                THE COURT:    Okay.    Any other argument that you want

     24    to present with regards to irreparable harm?

     25                MR. MOATES:    So there are a couple of quick things.
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 20 of 43 PageID #: 487

                                                                                20


       1   I -- irreparable harm.      And this is a little bit on -- like I

       2   said, do you want me to just touch on the Sherman Act, or do

       3   you want to go ahead and expand a little bit?          There were a

       4   couple of things I intended to add.

       5               THE COURT:    Well, I think for the purposes of

       6   today's hearing unless I am incorrect in interpreting your

       7   motion, it appears that your request for injunctive relief is

       8   based only on the Sherman Act claim.

       9               MR. MOATES:    That is correct.     There were some

     10    actions that were taken after the initial complaint was

     11    filed.    For example, I have been charged -- or attempted to

     12    be charged by Facebook.       So, essentially, I am going -- and,

     13    again, this is -- I am informing the Court, it is my

     14    intention to file a complaint with the Consumer Financial

     15    Protection Bureau because Facebook is continuing automatic

     16    debts against my debit card for advertising after I have

     17    revoked their authorizations.

     18                So that is -- again, these are things -- they are

     19    little things -- but they attempted to charge me one, two,

     20    three, four, five, six, seven, eight, nine, 10, 11, 12, 13 --

     21    14 times since they have disabled my account, for over $200.

     22                THE COURT:    So that is monetary relief, you will

     23    acknowledge, correct?

     24                MR. MOATES:    It is monetary, but it also is -- it

     25    is not just monetary.      It also goes against my account.
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 21 of 43 PageID #: 488

                                                                                21


       1   Well, when the bank denies it, they -- it is like a strike on

       2   my account because they are trying to charge me.

       3               Now, I have notified the bank to issue a stop

       4   payment against those charges, but it is still a strike.            And

       5   I did notify, I believe it was Mr. Kearney or Mr. Hamilton,

       6   that -- and also one of their other colleagues, is it -- I

       7   believe his name is Paven, that it was -- that that was my

       8   intention, and I sent them a formal letter, that the issue

       9   with that is, is not as much about the monetary issue as much

     10    as it is that my bank considers those transactions against my

     11    account.    So it is a reputation score.

     12                THE COURT:    All right.    Anything else?

     13                MR. MOATES:    And then the last thing, as I stated

     14    earlier, the regulation fair disclosure, the FD, is an issue.

     15    So, as I stated, I am a shareholder.         There has been a $34

     16    billion loss since some of the -- being as they don't have

     17    access to those informations which are on -- inside the

     18    internal systems of Facebook, and that is part of the issue

     19    now.   I don't think that is all monetary.

     20                And then one last thing, and I put this in my

     21    evidence, it is redacted, and I am happy to provide the Court

     22    and the counselors with an original copy.          I would like to do

     23    so under seal, if I need to.

     24                There is a lot of records information that is

     25    stored that they have on Facebook, Instagram, et cetera, that
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 22 of 43 PageID #: 489

                                                                                22


       1   is currently the subject of a Grand Jury subpoena.           The

       2   government is investigating people that I was associated

       3   with, and so I provided some of that information to the

       4   government, continued to follow up with me and asked for more

       5   information.

       6               Also, it would go to my defense if for some reason

       7   I was ever charged and I don't have access to that

       8   information.     So that is -- that is a huge piece in itself.

       9   That data is -- that is irreparable harm.          I mean, for me to

     10    not be able to provide that information to my own defense or

     11    to the government is a real problem.

     12                That's all for now.

     13                THE COURT:    Okay.   And when did that happen?

     14                MR. MOATES:    The initial -- the initial Grand Jury

     15    subpoena was in August.       Before my account was disabled, I

     16    was working with the government, and I am still working with

     17    the government.

     18                THE COURT:    So are you working in tandem with the

     19    government, or is the government investigating people that

     20    you are associated with --

     21                MR. MOATES:    I am a witness.

     22                THE COURT:    You are a witness?

     23                MR. MOATES:    I am a witness for the government,

     24    that's correct.

     25                They are investigating people that I was associated
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 23 of 43 PageID #: 490

                                                                                23


       1   with.    Some people I was not associated with.        But some

       2   people I was associated.       And that information I'm just

       3   providing to them as we go along.         I spoke with them less

       4   than a week ago.

       5                THE COURT:    You know that the government can access

       6   information in Facebook accounts by other means other than

       7   just the user itself, correct?

       8                MR. MOATES:    Yes, ma'am.    But that does not give me

       9   the opportunity to give my counsel or my attorneys the

     10    information that I need in order to make sure that I am

     11    protected.

     12                 I would like to be able to make sure that any

     13    information that the government has that I also make

     14    available to my counsel so I can potentially defend myself.

     15    I want to make sure that my bases are covered as well.            And

     16    it concerns me that, you know, even after -- and I introduced

     17    this into evidence -- even after Facebook telling me they

     18    would provide me that data, they have not.

     19                 THE COURT:    And I guess that is what I was asking

     20    you about earlier when I was asking if you were a witness or

     21    if you were actually a subject or a target of an

     22    investigation because I thought I heard you mention something

     23    about a defense.

     24                 MR. MOATES:   I am concerned, I am concerned,

     25    Your Honor.     I am a witness as of right now.       But, you know,
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 24 of 43 PageID #: 491

                                                                                24


       1   just based on talking with my attorney, these things can

       2   spiral downhill.

       3               THE COURT:    So are you represented?      Do you have a

       4   criminal defense attorney at this time?

       5               MR. MOATES:    I am consulting with an attorney.        I

       6   have not retained one as of yet.

       7               THE COURT:    Okay.   I will hear a response from the

       8   Defendants at this time.

       9               And then, Mr. Moates, I will give you an

     10    opportunity to address anything from the response after.

     11                I am not sure who is arguing for the Defendants.

     12                MR. JORDAN:    Good afternoon, Your Honor, I,

     13    Hamilton Jordan, I will be arguing on behalf of the

     14    Defendants today.

     15                Can everyone hear me okay?       Okay.   Fantastic.

     16                Your Honor, our December 11th written response to

     17    Mr. Moates's application lays out our positions on the four

     18    factors in fair detail.       I think that -- and I defer to

     19    Your Honor, but I am inclined to begin by responding to some

     20    points raised in Mr. Moates's opening argument, and then I

     21    would be happy to answer any specific questions Your Honor

     22    may have.

     23                THE COURT:    I don't have any specific questions for

     24    you, Counsel.     As I told Mr. Moates, I am focused on those

     25    first two factors, as that is where I see the probably most
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 25 of 43 PageID #: 492

                                                                                25


       1   glaring issues with respect to injunctive relief.           So you may

       2   proceed as you wish.

       3                MR. JORDAN:   Thank you, Your Honor.

       4                So on those -- on those two factors, I mean, just

       5   starting with irreparable harm, I don't believe that we have

       6   heard anything today or seen anything in Mr. Moates's papers

       7   that clearly establishes, which is his burden, a substantial

       8   threat of injury if he is not -- if he must wait until the

       9   end of this lawsuit to win the relief that he seeks.

     10                 And just a couple of specific points on that,

     11    Your Honor.     I would like to raise first this shareholder

     12    rights issue that Mr. Moates has addressed a couple of times

     13    today.

     14                 It is our position, Your Honor, that that -- that

     15    that issue definitely was not part of his TRO application.               I

     16    believe it was not raised at all until the second amended

     17    complaint.    And Mr. Moates has conceded, including on the

     18    record today, that he is only seeking injunctive and

     19    preliminary relief on the basis of the Sherman Act claim.

     20                 So to the extent that he is alleging some sort of

     21    shareholder rights access issue, we believe that that issue

     22    is not ripe.

     23                 But even if it were ripe, Your Honor, Mr. Moates

     24    has not clearly established any irreparable harm that would

     25    flow from his inability to access any information to which he
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 26 of 43 PageID #: 493

                                                                                26


       1   alleges he is entitled.

       2               Even in the exhibits that he attaches rather --

       3   last night, Your Honor, shortly after midnight we received an

       4   email with some additional information, additional exhibits

       5   from Mr. Moates.

       6               And in one of those exhibits, which is exhibit -- I

       7   believe it is Exhibit E, that -- in the text that he even

       8   highlights, it says that Facebook provides certain

       9   shareholder information, not just through Mr. Zuckerberg's

     10    Facebook page but through other -- through other Facebook

     11    websites that do not appear to require, based on my initial

     12    review, any sort of Facebook account to access.

     13                But our primary point here, Your Honor, is we think

     14    the shareholder rights issue is not ripe, and secondarily to

     15    that that it does not raise any irreparable harm issues.

     16                If Mr. Moates through the course of this litigation

     17    is able to establish any injury along those lines, that

     18    injury could be remedied at the end of this lawsuit, likely

     19    with monetary compensation.

     20                I also would like to respond to a couple of other

     21    specific points that Mr. Moates raises.         He -- on the -- on

     22    sort of the -- oh, for one, Your Honor, he alleges that

     23    Facebook has -- rather, he expresses concerns with the status

     24    of his WhatsApp, CrowdTangle, and Oculus accounts.           And I

     25    would just like to assure the Court that Facebook is
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 27 of 43 PageID #: 494

                                                                                27


       1   undertaking reasonable efforts to identify and preserve all

       2   relevant information related to all of Mr. Moates's accounts.

       3               As to WhatsApp in particular, yes, we have been in

       4   communication with Mr. Moates about this issue.           To date, we

       5   are continuing to investigate it, but we have not been able

       6   to identify any WhatsApp associated with Mr. Moates.            We have

       7   reached out to him and asked if he could provide the

       8   telephone number that he used to sign up.

       9               I understand from Mr. Moates that he does not

     10    recall that telephone number.        We are going to continue to

     11    investigate this issue to see if we can get to the bottom of

     12    it, but all of these efforts, Your Honor, are being

     13    undertaken in good faith, as is Facebook's duty, to preserve

     14    and identify all relevant information.

     15                And a restraining order is certainly not warranted

     16    or appropriate to ensure that Facebook is undertaking the

     17    duties that it is already undertaking, as it is required to

     18    do as a civil litigant.

     19                On the issue of the merits of his antitrust claim,

     20    Mr. Moates briefly discussed certain communications with

     21    Facebook, as well as certain terms in Facebook's terms of

     22    service.

     23                Your Honor, his communications with Facebook and

     24    the terms and conditions of the contract he entered into with

     25    Facebook, those are not relevant to any sort of antitrust
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 28 of 43 PageID #: 495

                                                                                28


       1   theory, Your Honor.      And, frankly, we are not seeing this --

       2   it really appears, Your Honor, that this is a private dispute

       3   between Facebook and Mr. Moates over his access to his

       4   accounts.

       5               He is trying to turn this into something much

       6   bigger that challenges Facebook's entire existence.           And we

       7   think that this is really -- the types of harms he is

       8   alleging in his complaint and that he has referenced in the

       9   temporary restraining order application are not the sort of

     10    harms that the Sherman Act was implemented to protect and to

     11    guard against.

     12                And to Your Honor's point, to the extent that

     13    Mr. Moates is voicing concerns regarding Facebook's alleged

     14    targeting of competition, those are just concerns.           You asked

     15    Mr. Moates what his best evidence is, and he referenced,

     16    frankly, not evidence, Your Honor, but just a complaint from

     17    another lawsuit.     A pleading is not evidence, much less a

     18    pleading from another case.

     19                And Mr. Moates specifically referenced a statement

     20    referenced in one of those complaints in which Mr. Zuckerberg

     21    allegedly made some comments about Facebook's competition.

     22                Well, Mr. Moates today has not established that he

     23    is a competitor of Facebook, nor has he established that he

     24    has standing to vindicate the rights of Facebook's

     25    competitors in an antitrust action.
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 29 of 43 PageID #: 496

                                                                                29


       1               As for his claim that his business data that -- his

       2   inability to access business data raises the risk of

       3   irreparable harm, Your Honor, we -- you know, I would say

       4   again that Mr. Moates has not established clearly, as he

       5   must, that his ability to access this data could not be --

       6   or, rather, his inability to access the data could not be

       7   compensated at some later date with monetary relief.

       8               And there is not evidence on the record to

       9   establish that.     And to grant a preliminary injunction or a

     10    temporary restraining order, Mr. Moates must come in with

     11    evidence, and he must clearly establish on all four factors

     12    his entitlement to relief.       And we believe it is clear from

     13    the record that he has not done that today.

     14                THE COURT:    So if you can educate me briefly on the

     15    typical protocols of Facebook when it suspends or deactivates

     16    an account.     I understand that it preserves that information,

     17    but am I correct in understanding that it will not provide a

     18    copy of that information to the account holder?

     19                MR. JORDAN:    Your Honor, we are still -- I just

     20    want to be clear about the extent of the representations that

     21    I can make on the record about this today to Your Honor.            We

     22    are continuing to investigate this issue, but Facebook's

     23    current position, which is -- is that the reason for

     24    Mr. Moates's account disabling -- and he acknowledges this,

     25    by the way, in his second amended complaint -- he concedes
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 30 of 43 PageID #: 497

                                                                                 30


       1   that he operated a page with a title relating to QAnon.

       2               It is public information that was in the last

       3   several months that Facebook has implemented a policy through

       4   which it has been identifying and removing accounts and pages

       5   related to the QAnon movement.

       6               And so, Your Honor, currently on the basis of the

       7   reasons for Mr. Moates's account disabling, it is unclear

       8   that -- or rather -- I will rephrase that, Your Honor.

       9               Currently, Your Honor, we are not in a position to

     10    be able to offer to Mr. Moates that -- any ability to return

     11    his data, based on the reasons for the disabling of his

     12    account.    But we are preserving the data for the duration of

     13    this litigation, as is our obligation.

     14                THE COURT:    Okay.   I am familiar generally with the

     15    positions that Facebook has recently taken with regard to

     16    QAnon and other similar groups.        And I guess that was my

     17    question, although I am not -- I'm not sure it is entirely

     18    relevant for the emergency issue today.         I am sure this is

     19    not the first time it has come up.

     20                And so I was just curious if there was any sort of

     21    protocols in place at the moment with respect to all of the

     22    accounts that fall under that umbrella and giving those

     23    account holders access to their data.

     24                MR. JORDAN:    Understood, Your Honor.       And I will

     25    just say that because this is a relatively new issue, and a
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 31 of 43 PageID #: 498

                                                                                31


       1   new policy change, I am not in a position today to sort of

       2   make a broad representation about how Facebook is approaching

       3   those deactivated accounts as far as the data.

       4               But I can say that for this case Facebook is

       5   identifying and retaining the data -- the known data

       6   associated with Mr. Moates.       And, certainly, for the purposes

       7   of today's request for emergency relief, we agree with

       8   Your Honor that it is not necessary to resolve that

       9   particular issue about the extent of Facebook's data

     10    retention policies to hold that Mr. Moates is not entitled to

     11    emergency relief.

     12                THE COURT:    All right.    Anything else you would

     13    like to say in response to Mr. Moates's request for

     14    injunctive relief?

     15                MR. JORDAN:    Your Honor, I would -- I just would

     16    like to make sure I touch on a couple of other points he

     17    made.

     18                Mr. Moates discussed an issue implying that the

     19    alleged continuing charges against Mr. Moates's credit card

     20    or bank account might risk some issue of good standing with

     21    his bank.    Our position on that would be that, to the extent

     22    there is any injury there, that also sounds like an injury

     23    that surely could be compensated with monetary relief.

     24                And, lastly, on this issue about this subpoena to

     25    which, you know, and this notion that Mr. Moates is a witness
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 32 of 43 PageID #: 499

                                                                                32


       1   to a pending investigation, you know, to the extent that

       2   Mr. Moates is concerned about his own criminal exposure and

       3   the possibility of eventually being a defendant, as

       4   Your Honor noted, the government has other means through

       5   which it can access information, and to the extent that the

       6   government eventually finds itself with information to which

       7   Mr. Moates feels he is entitled if he were a defendant, of

       8   course, the government would have a Brady obligation to turn

       9   over any exculpatory information to him.

     10                THE COURT:    Well, right, but what if it is not

     11    Brady material?     If it is material that is not helpful to

     12    him, they don't have an obligation to turn it over prior to

     13    at least any type of trial.

     14                And so it would seem to me that if -- and this is

     15    not -- this is not of concern today because these are not the

     16    facts, at least as they have been represented, but to the

     17    extent that Mr. Moates does become the target of a criminal

     18    investigation, you know, that could be a different issue in

     19    terms of his ability to access information that could be

     20    obtained in other ways by the government and/or used in a

     21    criminal defense.      Again, not before us here today, but, you

     22    know, that is a different issue.

     23                MR. JORDAN:    Understood, Your Honor.       And for

     24    present purposes, Mr. Moates has alleged that he is a

     25    witness, and on the basis of the current record, there
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 33 of 43 PageID #: 500

                                                                                33


       1   is -- he has not clearly established there is any risk of

       2   harm to him as a witness in the government's -- or rather in

       3   his inability to currently access whatever specific

       4   data -- or whatever particular data, the specifics of it are

       5   currently unknown on the record, but he has not clearly

       6   established that.

       7               THE COURT:    All right.    Thank you very much.

       8               Mr. Moates, as I told you earlier, I will give you

       9   a chance to reply to any of the points that were just made.

     10    What would you like to state at this time?

     11                MR. MOATES:    Yes, ma'am.    So to clarify,

     12    Counselor -- one of the first things that Counselor said that

     13    I agreed that the only thing that I was bringing forth today

     14    was in regards to the Sherman Act.        I don't agree with that

     15    statement, and here is why.

     16                When you asked me if that was the case, I told you,

     17    I think, the circumstances had changed.

     18                THE COURT:    But what -- but what his point was, and

     19    he is accurate, in your motion that is pending before the

     20    Court, which was set for this hearing today, which is the

     21    emergency motion for temporary restraining order, it appears

     22    from that filing that, at least at the time this filing was

     23    made, the request was based only on the Sherman Act claim.

     24    And so, even though you allege that circumstances have

     25    transpired since then, that is not before the Court today.
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 34 of 43 PageID #: 501

                                                                                34


       1   And that is the point that he was making.

       2               MR. MOATES:    I understand.     My statement is in

       3   response to when you asked me earlier if that was the only

       4   thing that I was alleging.       I wanted to clarify that.

       5               Now, in retrospect with regards to the data and the

       6   irreparable harm, when we are talking about -- if we go back

       7   to the Sherman Act for a second, there is the -- he said that

       8   I am not a competitor of Facebook, which I wholeheartedly

       9   disagree with for multiple reasons.

     10                I am a publisher.     Facebook is a publisher.       They

     11    employ journalism organizations to write articles -- I say

     12    employ, contract, however they want to define it.           They pay

     13    people to write articles that they then promote in their own

     14    field.    Those articles are competition from what I do.

     15                In addition, I provide content.        Facebook also

     16    provides content that competes with me, in their news feed.

     17    That is competition.      We do compete.

     18                Now, on the big business aspect of it, there are

     19    different -- there are different business operations.            But to

     20    say that we don't compete against each other, is not

     21    accurate.    In fact, I would say that Facebook has an interest

     22    in competing against publishers when they publish things to

     23    get their articles seen higher than those of other

     24    publishers.

     25                THE COURT:    But you are a user of Facebook.        So how
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 35 of 43 PageID #: 502

                                                                                35


       1   can it be that you are a user of Facebook but now you are

       2   alleging you are a competitor of Facebook?

       3               MR. MOATES:    I am both, Your Honor, at least in my

       4   view, because I publish information as a journalist so I have

       5   the ability to -- when I -- like, for example -- I will make

       6   it very simple -- Facebook employs fact-checkers.           Those

       7   fact-checkers write articles that they then promote in news

       8   feed when they disagree with someone else who has posted.

       9               So, in theory, Facebook is employing journalists or

     10    contracting with journalists that they then promote above

     11    other publishers.      That is direct competition to my business.

     12    I do journalism.     I write articles.      So Facebook is competing

     13    with me.

     14                They compete with me on Facebook, on Instagram, on

     15    Oculus -- I'm sorry, not Oculus -- on CrowdTangle.           And all

     16    of this data is relevant.

     17                You know, the analytics, he said that there was no

     18    irreparable harm.      There absolutely is irreparable harm in

     19    competition.     When you start talking about things like having

     20    access to business data, this is not monetary.           Those names

     21    and addresses and phone numbers, the information that I have

     22    as far as numbers, that's not a monetary thing that they can

     23    simply pay back.     It is information that I need now.

     24                We have a chain of events, you know, current events

     25    that are going on.      For example, right now I cannot
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 36 of 43 PageID #: 503

                                                                                36


       1   communicate with those who have signed up for my newsletter

       2   because Facebook has restricted my access.          In two weeks

       3   Donald Trump will no longer be President.          It will not be

       4   relevant.    And they can't just pay that off.        These are

       5   things that I -- that current events will not be able to be

       6   back-dated.

       7                This information is relevant now.       I need those

       8   names, I need those numbers, and I need the information.            And

       9   Facebook has taken out a competitor, which I compete against

     10    them, like I said with publishing, they have taken out a

     11    competitor and basically made it so I can't access that

     12    information.

     13                 And Facebook has conceded that you are -- and based

     14    on his statements with regards to the terms of service, he

     15    said they are not relevant.       I think they are absolutely

     16    relevant.    When you enter into an agreement with someone,

     17    those -- those terms are relevant.        They say that you can

     18    download your data at any time.        That is in my second amended

     19    complaint.    It is in the exhibits.

     20                 They then further went on to say they were going to

     21    provide me that data.      They sent me URLs and links to get

     22    that data.    But those URLs were inactive.        I mean, this is

     23    clearly a competitive publishing issue here.          And Facebook

     24    may be a platform, but they are also a publisher.

     25                 And so that information is relevant to me and they
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 37 of 43 PageID #: 504

                                                                                37


       1   are competing against me and I need that information.            And I

       2   think that that is important when you are talking about

       3   competition.     They need to provide that information.         At the

       4   bare minimum, they are competing against me, and they are not

       5   holding up contractual agreements.

       6               THE COURT:    Okay.   Anything else?

       7               MR. MOATES:    I have a motion after we are done.

       8               THE COURT:    What, that you intend to file?

       9               MR. MOATES:    Yes, ma'am.    A request.

     10                THE COURT:    Okay.

     11                MR. MOATES:    Yes, ma'am.    I was going to ask -- I

     12    know that it is uncommon, I have asthma and upper respiratory

     13    problems, so I would like the Court to grant me leave to file

     14    electronically.

     15                I already have a Pacer account, but the court

     16    denied me access to come into the building because -- based

     17    on a doctor's recommendation, based on the State of Texas and

     18    CDC guidelines, because of my asthma, I have been instructed

     19    not to wear a mask.      So it puts me at risk to go out into

     20    public to mail items to you guys and to also to come to the

     21    court.    And the court wouldn't even let me in.         I would like

     22    the ability to upload electronically if that is possible.

     23                THE COURT:    I am not authorized to grant that

     24    request.    Our pro se litigants cannot file electronically.             I

     25    will visit with the Clerk about your particular issue.            You
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 38 of 43 PageID #: 505

                                                                                 38


       1   definitely won't be allowed into the courthouse without a

       2   mask.    That is our policy, and there is no leniency to

       3   that --

       4                MR. MOATES:    I understand.

       5                THE COURT:    -- for the safety of all of the court

       6   personnel.    But I will talk to our Clerk and see if there is

       7   any discretion that I have, given your particular

       8   circumstance.

       9                MR. MOATES:    Thank you.   I appreciate it.

     10                 THE COURT:    Okay.

     11                 All right.    One last housekeeping matter before we

     12    adjourn today.     I will issue an order as quickly as possible,

     13    although I want it to be substantive enough to address some

     14    of these issues.     And I will just sort of be forthright and

     15    open, typically -- with the parties -- typically I would have

     16    scheduled this hearing earlier.        There were some procedural

     17    issues, given Mr. Moates proceeding pro se and initially

     18    including another party that -- so we had to address those

     19    issues.

     20                 But my entire family was exposed and came down with

     21    COVID.    So the Court has been operating remotely and was a

     22    little bit delayed due to that.        So we are -- we will be back

     23    in the courthouse and working up to full speed.           So I will

     24    get this out quickly.

     25                 The thing I need to address with you is a
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 39 of 43 PageID #: 506

                                                                                39


       1   procedural issue.      And I know Mr. Thames is familiar with

       2   this issue that I am going to address because it is an issue

       3   that frequently comes up, at least in our division, and in

       4   our district I believe as a whole, and that is the issue of

       5   cases that I am assigned to for pretrial only versus cases

       6   that are referred to me for the entire case including the

       7   trial.

       8               For substantive motions for cases that I am only --

       9   the case is only referred to me for pretrial, which is the

     10    circumstance in this case, I believe, at this point, meaning

     11    that unless all parties file a consent to proceed before me

     12    for trial, that is how the case will remain, which is fine.

     13                My orders for non-substantive issues will be final,

     14    regardless.     For substantive issues in a referral case but

     15    not for trial, my opinions on substantive issues will be in

     16    the form of a report and recommendation, which means that

     17    either party will have 14 days to file objections, and then

     18    the entire issue will be considered by -- this is --

     19    Judge Mazzant is the District Judge on this case currently.

     20    And so that is for the entire case at large.

     21                For purposes of injunctive relief, because I am

     22    considering the issue of preliminary injunctive relief and

     23    not just the issue of temporary restraining order, it makes

     24    it a little bit easier because we don't have that only 14-day

     25    window that you have got to consider.
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 40 of 43 PageID #: 507

                                                                                  40


       1               But I do like to know from the parties on the

       2   record, you do have the option, even if you don't want to

       3   consent for the entire case -- that is not a question I will

       4   ask you right now because you would file the required

       5   paperwork to do that for the case to be transferred to me --

       6   but for purposes of injunctive relief, you do have the option

       7   to consent on the record for purposes of injunctive relief

       8   only.

       9               You don't have to do that.       If you don't want to do

     10    that, then I will issue a report and recommendation.            Just

     11    understand that there will be a delay period because we will

     12    have to allow for the 14-day objection time period, as well

     13    as for then the District Judge to consider this issue on the

     14    papers.

     15                Is that clear?     Like I said, I know Mr. Thames is

     16    familiar with this issue.

     17                Mr. Moates, do you understand what I am saying?

     18                MR. MOATES:    Yes, ma'am, I do.

     19                THE COURT:    Okay.   And so, like I said, I won't ask

     20    you for the entire case at this point.         For the purposes of

     21    injunctive relief, is it the parties' preference to consent

     22    for the purposes of injunctive relief, or is it the parties'

     23    preference to just proceed as we are and me issue my opinion

     24    in the form of a report and recommendation?

     25                MR. KEARNEY:     Your Honor --
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 41 of 43 PageID #: 508

                                                                                41


       1               MR. MOATES:    I -- I'm sorry.

       2               MR. KEARNEY:    Go ahead.

       3               MR. MOATES:    Go ahead.

       4               MR. KEARNEY:    I was going to say, Your Honor, I

       5   apologize that we hadn't considered this issue before the

       6   hearing today.     We would just like briefly opportunity to

       7   confer with our client, and we can get back to Your Honor

       8   very quickly on that, if that was okay.

       9               THE COURT:    No.    I absolutely understand wanting to

     10    confer with your client on that issue.         The only issue is,

     11    because I am not asking you for the purposes of the entire

     12    case which would warrant the particular, I think it is a

     13    one-sentence filing that you would make in the event that you

     14    are consenting to the entire case, but the consent on the

     15    record if that is something that you do intend to give,

     16    particularly if it is only for injunctive relief --

     17                MR. THAMES:    Your Honor?

     18                THE COURT:    Yes.

     19                MR. THAMES:    Your Honor, I was going to say,

     20    Counsel and I have been attempting to discuss it on email

     21    while you were talking, but we do need to have our client

     22    sign off before we can actually make that representation,

     23    but -- and I may be stepping a little too far with my

     24    co-Counsel here, but I believe we could probably file

     25    something, a notice with the Court today, informing Your
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 42 of 43 PageID #: 509

                                                                                42


       1   Honor of that decision.       We just need blessing before we do

       2   something that --

       3               THE COURT:    Yeah.   I understand that.

       4               MR. KEARNEY:    I agree with Mr. Thames in terms of

       5   that is what we would like to do.

       6               THE COURT:    All right.    And I will say that in our

       7   consent form that Mr. Thames is familiar with and is on the

       8   District's web page, it is for a general consent.           That

       9   language can be modified that you want to limit it only for

     10    the purposes of consideration of the preliminary injunction.

     11    And so I will just -- I will just wait to hear from

     12    Defendants on that issue.

     13                Mr. Moates, do you want to do the same thing, or do

     14    you want to tell me now?

     15                MR. MOATES:    I filed, I believe, already with the

     16    Court my approval for the entire case with you.

     17                THE COURT:    Okay.

     18                MR. MOATES:    And I stand by that.

     19                THE COURT:    Okay.   I do need both parties -- or all

     20    parties involved to consent.       Otherwise, the case will

     21    proceed as it is.

     22                MR. MOATES:    Yes, ma'am.

     23                THE COURT:    And so with that issue being addressed,

     24    we will stand adjourned.       Thank you all.

     25                MR. THAMES:    Thank you, Your Honor.
Case 4:20-cv-00896-ALM-KPJ Document 27 Filed 01/25/21 Page 43 of 43 PageID #: 510

                                                                                43


       1               MR. JORDAN:    Thank you.

       2               MR. MOATES:    Thank you.

       3               MR. THAMES:    I hope your family is doing well.

       4               THE COURT:    Thank you.

       5               (Video hearing adjourned.)

       6

       7                               CERTIFICATION

       8

       9                     I HEREBY CERTIFY that the foregoing is a true

     10    and correct transcript from the video recording of the

     11    proceedings in the above-entitled matter to the best of my

     12    ability.

     13

     14    /s/ Shea Sloan _____                      January 25, 2021
           SHEA SLOAN, CSR, RPR
     15    TRANSCRIBER

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
